Citation Nr: 1444380	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  13-21 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for liver cysts with intrahepatic biliary duct dilation.

5.  Entitlement to service connection for blurred vision.

6.  Entitlement to service connection for type II diabetes mellitus.

7.  Entitlement to service connection for renal cysts.

8.  Entitlement to service connection for chronic fatigue syndrome.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to June 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which denied service connection for Crohn's disease, headaches, hypertension, liver cysts with intrahepatic biliary duct dilation, blurred vision, type II diabetes mellitus, renal cysts and chronic fatigue syndrome.

The Board observes that the Veteran's claim for service connection for Crohn's disease is being granted.  In a June 2012 letter, a private physician opined that the Veteran was not employable "at the current time" due to his Crohn's disease.  As a result of this opinion and the grant of service connection for Crohn's disease as addressed below, the Board finds that a TDIU claim has been raised by the record.  Thus, the matter of entitlement to TDIU is referred to the agency of original jurisdiction for appropriate action.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served on active duty at Camp Lejeune in North Carolina from January 1983 to April 1985, where two on-base water supply systems were contaminated.
 
2.  Resolving doubt in favor of the Veteran, the Veteran has been shown to have Crohn's disease that is related to exposure to contaminated water at Camp Lejeune.

3.  A headache disability is not shown to be etiologically related to a disease, injury, or event in service to include as due to exposure to contaminated water at Camp Lejeune.

4.  Hypertension was not manifest in service, was not manifest within one year of separation and is not related to service to include as due to exposure to contaminated water at Camp Lejeune.

5.  A liver cysts with intrahepatic biliary duct dilation disability is not shown to be etiologically related to a disease, injury, or event in service to include as due to exposure to contaminated water at Camp Lejeune.

6.  A blurred vision disability is not shown to be etiologically related to a disease, injury, or event in service to include as due to exposure to contaminated water at Camp Lejeune.

7.  The Veteran does not currently have type II diabetes mellitus.

8.  A renal cysts disability is not shown to be etiologically related to a disease, injury, or event in service to include as due to exposure to contaminated water at Camp Lejeune.

9.  The competent medical evidence shows that the Veteran is not currently diagnosed with chronic fatigue syndrome that is distinct from his service-connected Crohn's disease disability.


CONCLUSIONS OF LAW

1.  Service connection for a Crohn's disease disability is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A headache disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  A liver cysts with intrahepatic biliary duct dilation disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

5.  A blurred vision disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

6.  The criteria for service connection for diabetes mellitus have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

7.  A renal cysts disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

8.  A chronic fatigue syndrome disability that is separate and distinct from the Veteran's service-connected Crohn's disease disability was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition to grant the claim for service connection for Crohn's disease disability; the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished.

Regarding the remaining claims on appeal, the RO provided notice to the Veteran in a January 2011 letter, prior to the date of the issuance of the appealed November 2011 rating decision.  The January 2011 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of June 2011 and July 2011 VA examinations.  

The June 2011 and July 2011 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  The RO also provided the examiners with specific information related to contamination of drinking water at Camp Lejeune, including the National Research Council's findings as to disease potentially associated with exposure to contaminants present in the Camp Lejeune water supply between 1957 and 1987.  As such, the Board finds that the June 2011 and July 2011 VA examination reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include hypertension and diabetes mellitus may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background 

The Veteran contends his claimed disabilities were caused by exposure to contaminated water at Camp Lejeune.

The Board notes that the Director of Compensation and Pension Service issued a Training Letter 10-03 in April 2010 in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Two of the eight water treatment facilities supplying water to the base were contaminated with either trichloroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard.  In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system. 

The National Academy of Sciences ' National Research Council (NRC) and the ATSDR have undertaken studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs. 

Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  The NRC analysis has found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.

The record establishes that the Veteran was on active duty at Camp Lejeune duty during the contamination period.  VA concedes that any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.

The Veteran's service treatment records are negative for complaints or treatments for Crohn's disease, headaches, hypertension (elevated blood pressure), liver cysts with intrahepatic biliary duct dilation, blurred vision, type II diabetes mellitus, renal cysts or chronic fatigue syndrome.

The Veteran underwent a VA genitourinary examination in June 2011 related to his claim of having a kidney condition which turned out to be the presence of kidney cysts.  The examiner noted that the Veteran's kidney cysts were first noted in January 2007.  The examiner indicated that the Veteran had asymptomatic renal cysts which were not associated with exposure to contaminated water at Camp Lejeune.

The Veteran underwent a VA examination in July 2011 for chronic fatigue syndrome.  The examiner noted that the Veteran essentially contended that his chronic exposure to the contaminated water at Camp Lejeune resulted in fatigue, hypertension and type II diabetes mellitus.  The examiner also noted that the acute toxicity syndromes after the inhalation or ingestion of hydrocarbons are well studied and documented.  The carcinogenicity of chronic exposure to these agents was also established.  The Veteran presented with complaints of significant fatigue, easy tiredness and anorexia.  The fatigue was secondary to active and severely symptomatic Crohn's disease.  This was not "chronic fatigue syndrome".  The diagnosis was refractory ileocolonoci Crohn's disease in exacerbation.  The examiner noted that ingestion of aliphatic hydrocarbons causes direct local irritation to the pharynx, esophageous, stomach and small intestine, with edema and mucosal ulcerations in the acute cases.  However, no information was available for chronic ingestion of halogenated and aromatic hydrocarbons.  Nonetheless, the exposure of the gastrointestinal (GI) tract to these highly poisonous chemicals which are readily absorbed by the mucosa of the GI tract cannot be disregarded easily.  The Veteran was on maximal medical treatment with immunosuppression, systemic prednisone and Mesalamine without remission so far.  The examiner opined that the chronic ingestion of the hydrocarbon played a significant role in the pathogenesis of the ilecolonic Crohn's disease and its resistance to the current treatment.  Notably, the Veteran had no family history of Crohn's disease.

Regarding the Veteran's hypertension, the examiner indicated that the Veteran was hypertensive since 2004 and his hypertension was controlled.  The examiner opined that the Veteran's hypertension was not as likely as not due to the ingestion of contaminated water.  

Regarding the Veteran's claim for diabetes, the examiner indicated that the Veteran had not been diagnosed with type II diabetes mellitus and a review of the laboratory data did not reveal evidence that he had type II diabetes mellitus.

The Veteran underwent a VA eye examination in July 2011.  The Veteran reported that his vision at a distance was "okay" but that he needed eye glasses for reading.  The binocular evaluation revealed that the Veteran was orthoporic both vertically and horizontally.  He had a full range of ocular motility.  The afferent pupillary test was negative.  The confrontation visual fields were full for each eye.  The diagnosis was normal vision with refractive error and ocular health within normal limits.  The examiner opined that the Veteran's blurred vision was not caused by or a result of the Veteran's exposure to contaminated water at Camp Lejeune.  His blurred vision was related to normal vision changes related to aging.

The Veteran underwent a VA intestines examination in July 2011.  The examiner noted that after the Veteran was exposed to the contaminated water at Camp Lejeune, he began having diarrhea "all the time" in 2006.  He was eventually hospitalized and told that he had colitis and put on prednisone.  Later, following a third colonoscopy, he was informed that he had Crohn's disease.  The examiner determined that the Veteran more likely than not had Crohn's disease based on the findings of inflammation/ulceration in both the colon and the small bowel as well as findings on at least a set of imaging consistent with inflammation in the small bowel and lab testing predictive for Crohn's disease.  The Veteran also more than likely than not had an intestine condition, Crohn's disease.  The Veteran also had liver cysts and intrahepatic biliary duct dilation as noted in the imaging.  The examiner noted that of the 14 related disease conditions which the NRC determined were suggestive of a relationship to the contaminated water at Camp Lejeune, hepatic steatosis was one of the possible conditions.  However, despite the positive findings of a liver condition and the Veteran's elevated liver function test, there was no evidence located in the records which indicate that the Veteran had steatosis.  Among the 13 other related conditions, none are related to any of the intestinal findings/GI diagnoses.  Therefore, the examiner concluded that the Veteran's Crohn's disease, colon condition, intestine condition and livery cysts were not caused by his exposure to the contaminated water at Camp Lejeune.

The Veteran underwent a VA neurological disease examination for his claimed headache disability in July 2011.  The Veteran presented with headaches which began 15 years ago.  The diagnosis was cluster headaches that were not likely to have been caused or aggravated by his military service at Camp Lejeune.

In a June 2012 letter, a private physician indicated that he agreed with the previous VA examinations which denied a relationship between the Veteran's time in the military service and his headaches, hypertension, liver cysts, blurred vision, diabetes and renal cysts disabilities.  However, he also opined that the water at Camp Lejeune more likely than not was a cause of the Veteran's Crohn's disease and aggravated the disease.  The private physician also concluded that although the Veteran had many symptoms of chronic fatigue syndrome, he was confident that these symptoms were secondary to his Crohn's disease.


Analysis

      A. Crohn's Disease

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for Crohn's disease as secondary to exposure to contaminated water at Camp Lejeune is warranted. 

There is a current diagnosis of Crohn's disease; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Having reviewed the record, the Board finds there is at least an approximate balance of evidence as to whether the Veteran has current Crohn's disease that is related to service.  

As noted above, the Veteran's service treatment records are negative for complaints.  However, the Veteran the record establishes that the Veteran was on active duty at Camp Lejeune duty during the contamination period and was therefore potentially exposed in some manner to the full range of chemicals known to have contaminated the water there.

The Board notes that there are conflicting opinions as to whether the Veteran's Crohn's disease is related to his service.

As noted above, the July 2011 VA examiner private physician opined that the Veteran's Crohn's disease was not caused by his exposure to the contaminated water at Camp Lejeune.

Conversely, another July 2011 VA examiner determined that the chronic ingestion of the hydrocarbon played a significant role in the pathogenesis of the ilecolonic Crohn's disease and its resistance to the current treatment.  Additionally, the private physician in a June 2012 correspondence opined that the water at Camp Lejeune more likely than not was a cause of the Veteran's Crohn's disease and aggravated the disease.

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).

The Board notes that while the July 2011 VA examiner's negative opinion determined that Crohn's disease was not related to the contaminated water exposure of Camp Lejeune because it was not one of the 14 enumerated diseases listed, the examiner did not take into account the Veteran's family history.  Conversely, the positive opinion of the July 2011 VA examiner specifically noted that the Veteran had no family history of Crohn's disease.  Additionally, the June 2012 positive opinion of the private physician noted that the Veteran's exposure to the water contamination aggravated the Crohn's disease.

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran has a current Crohn's disease disability that was caused by his service.

Therefore, having resolved doubt in the Veteran's favor, the Board therefore concludes that a nexus or relationship is satisfied and a grant of service connection for Crohn's disease from exposure to contaminated water at Camp Lejeune is warranted.  See 38 U.S.C.A. § 5107(b).


B.  Headaches, liver cysts with intrahepatic biliary duct dilation, blurred vision, renal cysts.

As the Veteran's claims for service connection for headaches, liver cysts with intrahepatic biliary duct dilation, blurred vision and renal cysts have identical analyses, they will be addressed together.

Upon review of the record, the Board finds that the preponderance of the evidence is against a finding that current headaches, liver cysts with intrahepatic biliary duct dilation, blurred vision and renal cysts disabilities are related to military service.  

As there are current diagnoses of headaches, liver cysts with intrahepatic biliary duct dilation, blurred vision and renal cysts, the first element of service connection is satisfied.  However, the evidence must establish not only the existence of a disability, but also an etiological connection between military service and the disability.  Boyer, supra; D'Amico, supra; Hibbard, supra. 

As noted above, the Veteran's service treatment records are negative for any treatment, complaints or diagnoses of headaches, liver cysts with intrahepatic biliary duct dilation, blurred vision and renal cysts.

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between current headaches, liver cysts with intrahepatic biliary duct dilation, blurred vision and renal cysts disabilities and the Veteran's exposure to contaminated water at Camp Lejeune.  In fact, the only medical opinions of record weigh against the claim.  As indicated above, the June 2011 and July 2011 VA examiners determined that it was less likely than not that the Veteran's current headaches, liver cysts with intrahepatic biliary duct dilation, blurred vision and renal cysts disabilities were caused by his exposure to the contaminated water at Camp Lejeune.  

None of the competent medical evidence currently of record refutes these conclusions, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  On the contrary, the authoring physician of the June 2012 medical opinion submitted by the Veteran Affairs agreed with the findings of the prior VA examinations that concluded that there was not a relationship between these disabilities and the Veteran's military service.  

Given that the most probative opinions are against a finding of a relationship between the claimed headaches, liver cysts with intrahepatic biliary duct dilation, blurred vision and renal cysts disabilities and service, the Board finds that service connection is not warranted.  

      C.  Hypertension

Regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

VA treatment records provide a diagnosis of hypertension.  As a result of the above diagnosis, the first element of service connection is satisfied for his claimed disorder.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer; supra; D'Amico supra; Hibbard, supra.

There are no clinical findings or diagnoses of hypertension during service or for several years thereafter.  The first post-service evidence of hypertension is the July 2011 VA examination which noted an initial diagnosis of hypertension in 2004.  None of the private medical records or VA treatment records show that the Veteran was diagnosed with hypertension to a compensable degree within one year of service.

The Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a hypertension disability and he was not diagnosed with hypertension until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current hypertension disability and the Veteran's conceded in-service contaminated water exposure.  In fact, the only medical opinion of record weighs against the claim as the July 2011 VA examiner determined that the Veteran's hypertension was not as likely as not due to the ingestion of contaminated water.

None of the competent medical evidence currently of record refutes this conclusion, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  On the contrary, the authoring physician of the June 2012 medical opinion submitted by the Veteran Affairs agreed with the findings of the prior VA examinations that concluded that there was not a relationship between these disabilities and the Veteran's military service.  

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of hypertension, does not demonstrate hypertension manifested to a compensable degree within one year of separation.  Additionally there is no evidence that hypertension is related to the Veteran's service as due to exposure to water contamination at Camp Lejeune.  

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

      D.  Type II Diabetes Mellitus

The Veteran claims that he has a type II diabetes mellitus disability that is related to his active service, to include as due to his exposure to contaminated water at Fort Lejeune.  When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds however, that service connection for a type II diabetes mellitus disability is not warranted as the Veteran has not been shown to have a current type II diabetes mellitus disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA treatment reports are absent for diagnoses of type II diabetes mellitus.  Additionally, a July 2011 VA examiner determined that the Veteran had not been diagnosed with type II diabetes mellitus and a review of the laboratory data did not reveal evidence that he had type II diabetes mellitus.

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claims for service connection for a type II diabetes mellitus disability on a direct or presumptive basis must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

      E.  Chronic Fatigue Syndrome

The preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for chronic fatigue syndrome.  The Veteran's fatigue is a symptom of his Crohn's disease and will be considered in his disability rating for Crohn's disease.  To assign a separate rating based on this symptomatology would amount to nothing more than pyramiding.  There is no separate chronic fatigue syndrome clinically established.  Notably, the July 2011 VA examiner and June 2012 private physician opined that although the Veteran had many symptoms of chronic fatigue syndrome, these symptoms were secondary to his Crohn's disease and he did not have "chronic fatigue syndrome."

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  Although it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Here, the Veteran's fatigue difficulties are considered as a symptom of his Crohn's disease rather than a separately diagnosed disability.  As noted, no separate chronic fatigue syndrome has been clinically established.  As such, there is no disease or injury to separately service connect.  The Veteran's symptoms of fatigue that are attributed to his Crohn's disease will be considered when the AOJ assigns a disability evaluation for his Crohn's disease.

      F. All Disabilities

The Board again notes the Veteran's contentions regarding the nature and etiology of his claimed headaches, hypertension, liver cysts, blurred vision, type II diabetes mellitus, renal cysts and chronic fatigue syndrome, as well as the evidence submitted by him and his representative, contending that his claimed disabilities are due to exposure to contaminated water at Camp Lejeune.

To the extent that the Veteran himself contends that a medical relationship exists between his current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that headaches, hypertension, liver cysts, blurred vision, type II diabetes mellitus, renal cysts and chronic fatigue syndrome are not disabilities subject to lay diagnosis.  While some symptoms of the disorders may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding their existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed headaches, hypertension, liver cysts, blurred vision, type II diabetes mellitus, renal cysts and chronic fatigue syndrome and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

Entitlement to service connection for Crohn's disease is granted.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for liver cysts with intrahepatic biliary duct dilation is denied.

Entitlement to service connection for blurred vision is denied.

Entitlement to service connection for type II diabetes mellitus is denied.

	(CONTINUED ON NEXT PAGE)


Entitlement to service connection for renal cysts is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


